Citation Nr: 1602637	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing the Veteran granted a waiver of RO initial consideration of evidence submitted during or subsequent to the hearing.  Additional information was submitted in December 2015.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for tinnitus has been raised by the record in an August 2011 statement, wherein the Veteran noted "I suspect the 'ringing' and possible hearing loss was caused by the many C130 flights overseas and many hours of flight line work while in the Air Force."  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides in service; he has been diagnosed with IHD/coronary artery disease (CAD).



CONCLUSION OF LAW

Service connection for IHD, as a result of herbicide exposure, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Some chronic diseases (to include heart disease) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for heart disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure; if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  With regard to disabilities a Veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations (including ischemic heart disease) that become manifest within a particular period, if any such period is prescribed.

Additionally, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C ('M21-1').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran claims his current diagnosis of CAD/IHD is due to exposure to herbicides while serving in Vietnam and or Thailand in 1972.  

In a July 2011 statement in support of his claim, he noted that he was stationed at "LRAFB, Arkansas" and was sent on temporary duty to Taiwan and Saigon, via Da Nang and spent May through June 1972 at Tan Son Nhut Airbase where he issued weapons to crew members of the C130's Helicopters.  He also worked on F-4 ejection seats while in country.  He was stationed at Nahkon Phanom RTAFB, Thailand (PACAF) Unit 56SOW from 1973 to 1974.  While stationed at LRAFB, he was assigned to the 61st Tactical Airlift Squadron.  

His DD 214 shows he had foreign service in Thailand for 324 days.  His military occupational specialty (MOS) was protective equipment specialist.  A performance report for the period May 1973 to May 1974 notes the Veteran's organization, location and command was 56 SOW Nakhon Phanom RTAFB, Thailand (PACAF).  His duties were noted as squadron life support technician with the "361 TAC ELECT WARFAER Sq (PACAF) Nahkon Phanom RTAFB Thailand."  He was assigned to assist in the inspection and maintenance of all assigned parachutes, life rafts, survival kits and other related equipment.  He also issued, inspected and maintained control of revolvers and rifles.  

On August 2011 VA IHD examination, the Veteran was diagnosed with IHD, specifically CAD.  The examiner noted that IHD is now presumptive to Agent Orange exposure.  He opined that CAD/IHD is as least likely as not (50/50 probability) related to presumptive Agent Orange exposure.  The rationale for the opinion was that the Veteran had served in Thailand, 1971 - 1974.  

In November 2011, the National Personnel Records Center (NPRC) reported that they were unable to determine whether the Veteran served in the Republic of Vietnam.  Notwithstanding the favorable opinion rendered by the August 2011 VA examiner the RO, in a January 2012 rating decision, denied the Veteran's claim for service connection for CAD/IHD as presumptive secondary to exposure to herbicides because there was no evidence of record showing he was exposed to herbicides during military service.

Subsequent research into the matter of the Veteran's alleged exposure revealed evidence in support of his claim.  A September 2014 reply from U.S. Air Force Chief, Congressional and Travel and Inquiry Division, Office of Legislative Liaison, regarding documentation to prove the Veteran was sent to the Republic of Vietnam, while on a temporary duty assignment to Ching Chuang Kang Air Base, Taiwan, while assigned to the 61st Tactical Airlift Squadron as a protective equipment Specialist (life support) stationed at Little Rock Air Force Base, Arkansas in the period April through August 1972, reveals the official unit histories of the 314th Tactical Airlift Wing, including the activities of the 61st Tactical Airlift Squadron for 1972, clearly explains that the 61st Tactical Airlift Squadron was indeed sent on temporary duty to Ching Chuang Kang Air Base, Taiwan, and from there, routinely deployed into the Republic of Vietnam using Tan Son Nhut Air Base as their base of operations while in that country.  However, the official unit histories do not go into the level of detail of stating who was on the deployment, or whether protective equipment specialists were deployed from Ching Chuang Kang to Tan Son Nhut. 

Further, in June 2015 the Veteran had an interview and polygraph examination to determine whether he was truthful in reference to his military service in Vietnam.  During the pretest interview, he stated that his Air Force squadron was assigned to the Saigon, Vietnam Air Base for a short period in 1972.  Based on the information furnished, the examiner opined that the Veteran was truthful in his answers to the questions asked regarding service in Vietnam in 1972.  

At the December 2015 video conference hearing, the Veteran further testified that he was in Vietnam in the summer (May/June or June/July) of 1972 for 2 months.  He stated that his squadron, the 314 Tactical Airlift Wing, 61st Mobility Squadron was sent to Taiwan on temporary duty for 5 months in 1972 in support of a mission in Vietnam.  From Taiwan, aircraft was sent to Vietnam to do drop missions and in his area, which was protective equipment, they took care of the pilots' helmets and communications on helmets, parachutes, and survival equipment.  He went where the aircraft was in order to perform scheduled inspections and maintenance on the equipment.  The central location of the squadron was in Taiwan, the entire squadron was not temporarily stationed in Taiwan.  They sent rotated aircraft from Taiwan to Saigon to do their missions and they would stay a couple of months; the planes were in Saigon and they went out from Tan Son Nhut, Saigon.  The Veteran also testified that he worked in a hangar that was in close proximity to the perimeter in Thailand (May 1973 to May 1974).  He stated the hangar was close to the flight line because they had to load the planes up with their chutes and equipment.  He stated they would oftentimes wait on a plane to come in to exchange equipment and they would wait on the perimeter.  He further testified that he was diagnosed with IHD in 2009.  His heart disease did not manifest within one year of his service.

Upon consideration of the Veteran's statements, and the evidence of record, especially the aforementioned letter from the U.S. Air Force Chief, Congressional and Travel and Inquiry Division, Office of Legislative Liaison that confirms the Veteran's unit was routinely deployed into the Republic of Vietnam using Tan Son Nhut Air Base as their base of operations while in that country.  And, even though the official unit histories did not specify who was on the deployment, or whether protective equipment specialists were deployed from Ching Chuang Kang to Tan Son Nhut the Board finds the Veteran's statements (regarding service in Vietnam) credible evidence because they are consistent with his assigned MOS, as well as the circumstances of his service.  Thus, the Board finds the record confirms that the Veteran did serve in Vietnam so his exposure to herbicides during such service is presumed.  

Notably, with regard to the Veteran's alleged exposure to herbicides in Thailand the Board finds that since exposure to herbicides during service in Vietnam has been established, any further discussion of alleged exposure in Thailand is moot.  

In conclusion, as the Board has conceded exposure to herbicides in Vietnam, the Board finds that the evidence supports a grant of service connection for CAD/IHD on a presumptive basis as a result of herbicide exposure.


ORDER

Service connection for IHD is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


